Title: From Thomas Jefferson to Matthew Anderson, 31 January 1802
From: Jefferson, Thomas
To: Anderson, Matthew


          
            Sir
            Washington Jan. 31. 1802.
          
          I have recieved through the channel of mr Eppes a piece of silk which mrs Anderson has been so good as to present me, raised and manufactured in your own family. this sample of domestic skills is evidence that you possess the most pleasing of all human spectacles, a well ordered houshold, usefully employed. if my principles have pointed me out as worthy of this attention from mrs Anderson, it will add to their value in my own eyes; since next to an approving conscience, our best consolation is the esteem of that portion of our fellow citizens who retired from the contentious bustle of the world, judge us in calm tranquility from our works alone. I pray you to make my particular thanks acceptable to mrs Anderson, and to recieve yourself assurances of my respect and consideration
          
            Th: Jefferson
          
        